Case 1-21-4loo0/-jmm Docl Filed Os/24izl Entered Voic4icl Loicli4yg

  

Fill in this information to RSA acc oo

 

 

 

 

—_ CLERK
United States Bankruptcy Court forthe: ote BAe al Pe eae j
EASTERN DISTRICT OF NEW YORK OE EES
Case number atten) Chapter _11 ON HAY 24. P 1249.
RECETVEneaaat ting
Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

 

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For mera Information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is availabe,

1. Debtor's namo 893 4th Ave Lofts LLG

 

 

2. All other names debtor
used In the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer (dentification  XX-XXXXXXX

 

 

 

 

Number (EIN}
4, Debtor's address Principal place of business Mailing address, If different from principal place of
business
9 Engleberg Terrance 893 4th Avenue
Lakewood, NJ 08701 Brooklyn, NY 11232
Number, Streat, City, State & ZIP Coda P.O. Box, Number, Straet, City, State & ZIP Code
Ocean Location of principal assets, if different from principal
County placa of business

893 4th Avenue Brooklyn, NY 11232
Number, Street, City, State & ZIP Code

 

§, Debtor's website (URL)

 

 

6. Type of debtor E Corporation (Including Limited Liability Company (LLC) and Limited Liability Partnership (LLP)
© Partnership (excluding LLP)
OQ other, Specify:

 

 

Offielal Perm 201 Valuntary Petition for Non-Individuals FilIng for Bankruptcy page 1

 
Case 1-21-4loo0/-jmm Docl Filed Os/24izl Entered Voic4icl Loicli4yg

Debtor
Neme

7, Describe debtor's business

893 4th Ave Lofts LLC

Case number (if keown}

 

CLERA
1S RAMKRUPTCY COLIRT
EASTEP™ PIE TRICT OF

tg tag
moe

7021 HAY 24 P 12: 49 |
RECEIVED/DB !

A. Check one:

[F Health Care Business (as defined in 11 U.S.C. § 101(27A})
C1 Single Asset Real Estate (as dafined in 11 U.S.C, § 101(518))
(7 Raliroad (as defined In 11 U.S.C, § 104/44)

C1] Stockbroker (as definad in 11 U.S.C, § 101(53A))

Commodity Broker (as defined in 14 U.S.C. § 101(6))

CJ Clearing Bank {as defined in 11 U.S.C. § 78163)

Bi None of the above

 

B. Check aif that apply

C1] Tax-exempt entity (as described in 26 U.S.C. §501)

Investment company, including hedge fund or pooled Investment vehicle (as defined in 15 U.S.C. §80a-3)
£1 Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NAICS (North Amarican industry Classification System) 4-digit code that best describes debtor.
See http:/Avww.uscourts.qov/four-digit-national-association-naics-codes,

 

 

 

 

 

 

 

8. Underwhich chapter ofthe Check one:
Bankruptcy Code Is the
debtor filling? Cl Chapter 7
(] Chapter 9
A debtor who Is a “small W Chapter 11. Check ail that apply:
AE ooo a dobinrss C1 The debtor is a small business debtor as defined in 11 U.S.C. § 101(61D), and Its aggregate
defined in § 11 a2(4 y who noncontingent liquidated debts (excluding debts owed to Insiders or affillates) are less than
alects to procaed under $2,725,626. lf this sub-box Is selected, attach the most recent balance sheet, statement of
subchepter V of chapter 11 operations, cash-flow statement, and federal Income tax return or If any of these documents do not
(whether or not the debtor Is a exist, follow the procedure in 11 U.S.C, § 1116(4)(B).
“small business debtor’) must C1 ‘The debtor is a debtor as defined in 11 U.S.C, § 4182(1), its aggregate noncantingent liquidated
check the second sub-box. debts (excluding debts owed to insiders or affillates) are tess than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 11. If this sub-box Is selected, attach tha most recent
balance sheet, statement of operations, cash-flow statement, and federat income tax return, or if
any of these documents do not exist, follow the procedure In 17 U.S.C. § 1116(1)(8).
C) Aplan is being filed with this patition.
O Accaptances of the plan were sallcited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).
CJ ‘he debtor is required to fila periodic reports (for example, 10K and 10Q) with the Securltles and
Exchange Commission according to § 13 or 15(d} of the Securitias Exchange Act of 1934. File the
Attachment to Voluntary Peiition for Non-Individuals Filing for Bankruptcy under Chapter 17
(Official Form 201A) with this form.
[1 The debtor is a shall company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
C3 Chapter 12
§, Were prior bankruptcy I No.
cases filed by or against
the debtor within the last8 (1 Yes.
years?
If more than 2 cases, attach a
separate list. District When Case number
District When Case number
10. Areany bankruptcy cases = EB ary
ponding orbolngfilad bya
business partner or an EF] Yes.
affillate of tha debtor?
List alfeasaa. If more then 4, ne. -
allach a separate list Debtor Ralatlanshia _
District When Case number, li known 2

 

 

 

Official Form 204

Voluntary Petition for Non-Individuals Filing for Bankruptey
Case 1-21-4loo0/-jmm Docl Filed Os/24izl Entered Voic4icl Loicli4yg

Deblor 893 4th Ave Lofts LLC

ame

 yayangar min eu Ho ts

Gase number (i keown)

 

. ? Bebtdefashad its domiciie, principal place of businass, or principal assets in this district for 180 days immediately

precéding the date of this petition or for a longer part of such 180 days than In any other district,
iW? | HA Poa POS eee concerning debtor's affiliate, general partnar, or partnership is pending in this district.

 

12, Does the debtor own! Oy (fig)
have possession of any Cla NED/ DB
real property or personal (1 Yes.
property that needs
immediate attentlon?

Why does the property need Immediate attention? (Check aiff that apply.)

Answer below for each property that needs immediate attention, Attach additional sheets if needed.

Ei it poses or Is alleged to pose a threat of Imminent and Identifiable hezard to public health or safety.

What Is the hazard?

 

C1 It needs to be physically sacurad or protected from the weather.

(2 It includes perishable goods or assets that could quickly deteriorate or loge value without attention (for exampie,
livastock, seasonal goods, meat, dairy, produce, or securitles-related assets or other options).

0 Other

 

Where Is the property?

 

Number, Street, City, State & ZIP Code

Is the property insured?
CI No
Cl Yes. Insurance agency

 

Contact name

 

Phone

 

 

F | Statistical and administrative Information
13. Debtor's estimation of Check one:
available funds
@ Funds will be available for distribution to unsecured creditors,

D After any administrative expenses are paid, no funds will be available to unsecured craditors.

 

14. Estimated number of Mi 4-49 CO) 1,000-5,000
creditors C1 s0-99 C1 s001-10,000
oO 400-199 oO 410,001-25,060

0 200.989

C) 25,001-50,000
C3 50,001-400,000
C] Mora thani00,000

 

15. Estimated Assets 3 $1,000,001 - $10 million
Cl $10,000,001 - $50 million
C3] $50,000,001 - $100 million

[3 $100,000,001 - $500 million

i $0 - $50,000

C1 $50,004 - $100,000
C} $100,001 - $500,000
[3 $800,001 - $1 miillon

D2 $500,000,004 - $4 billion

0 $1,000,000,001 - $10 billion
D $10,000,000,001 - $80 billion
More than $590 billion

 

46, Estimated llabilltlas D $0 - $50,000
OC $50,001 - $100,000
CI $400,001 - $500,000

©) $500,001 - $1 million

88 $1,000,001 ~ $40 million

C1] $10,000,001 - $80 million
EJ $60,000,001 - $100 million
© $100,000,004 - $500 milion

CO $500,000,001 - $1 billion

£2) $1,000,000,001 - $10 billion
C2 $10,000,000,001 - $50 billion
© More than $50 billion

 

Official Form 201 Voluntary Petitlon for Non-Individuels Fillng for Bankruptey

page 3

 
Case 1-21-4loo0/-jmm Docl Filed Os/24izl Entered Voic4icl Loicli4yg

 

 

Debtor 893 4th Ave Lofts LLC Case number {if known)
Neme
CLERK
| | Request for Rellef, Declaration, and Signatures U.S, B ARKRUPTCY COURT

 

ime ELLEN Pe TE POT
may

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3671. ; . .
MU MAY 24 f2 9
47. Declaration and signature

of authorized The debtor requests rellef in accordance with the chapter of title 11, United State ified is petition.
rapresentatlve of debtor sFenscsy yh ny

i have been authorized to file this petition on behalf of the debtor.

t have examined the information in this patition and have a reasonable beflef that the information is true and correct.

| dectare under penalty of perjury that the foregoing is {rue and correct.

Executed on ON 2 Xf 2924
MM /OD/YVYY¥

xX Mp a Michael Uhr

 

 

Signature of authorized representative of debtor Printed name

Title Sole Member

 

 

46. Signature of attorney x Date
Signature of attorney for debtor MM /ODIYYYY

 

Printed name

 

Firm name “

 

Number, Street, City, State & ZIP Cade

Contact phone Email address

 

 

Bar number and State

Oificlal Form 204 Voluntary Potltlon for Non-individuals Fillag for Bankruptcy page 4

 
Case 1-21-4loo0/-jmm Docl Filed Os/24izl Entered Voic4icl Loicli4yg

Fill in Teac Ue een aU reer wy

Debtorname 893 4th Ave Lofts LLC

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

 

Case number (if known}

 

2021 HAY Ze P2CHeR if this ts an

| amended filing
: ECEIVED/DB
Official Form 206D RE
Schedule D: Creditors Who Have Ciaims Secured by Property 128
Be as complote and accurate as possible,
1, Do any creditors have clalms secured by debtor's proporty?
0 No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
Mi Yes. Fill in all of the Information below.
List Creditors Who Have Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

2, List in alphabetical ordor all creditors who havo secured clalms. If a creditor has more than one sacured Column A Column B
claim, ilst the creditor separately for each clalm. Amount of clalm Value of collateral
that supports this
Do nol deduct the vatue claim
. of collateral.
[21 |SAIF SYCAMORE ZLLC as —_— Describe debtor's proporty that Is subject to a lien $3,100,000,00 $0.00
Croditor’s Name
SAIF Maple Z, LLC
clo Thompson & Knight
LLP
900 Third Avenue, 20th FL
New York, NY 10022
Creditor's mating address Doseribe the len
Ia the craditor an Inglder or related party?
Mino
Creditors emall address, if known T vas
Is anyone else Hable on this claim?
Date debt was Incurred Mi xo
CT] Yes. Fill oul Schedule H: Codebtors (Officfal Form 206H)
Last 4 digits of account number
Do multipta creditors hava an As of the potition filing date, the ctafm Is:
Interest in the same property? Check all that apply
Mito 2 contingant
2 Yes, Specity each creditor, D untiquidated
including this craditor and Its relative D disputed
priority.
_ 1 $3,700,000.0
3, Total of the dollar amounts from Part 4, Column A, Including the amounts from the Additional Pago, If any. 0

 

 

 

[EAQESE List Others to Bo Notified fora Debt Alroady Listed In Part 1

Liat In alphabotical order any others who must bo notified for a debt already Ileted tn Part 4. Examples of entitles that may be Hated are collection aganclas,
assignees of clalms listed above, and attorneys for secured creditors,

Hf no others need to notifled for the dobls Ilsted In Part 4, do not fill out o7 submit this page. if additional pages are noeded, copy this page.

 

Name and address On which Hine In Part ¢ did Last 4 digits of
you enter the ralated creditor? account humbor for
this entity
Official Form 206D Schedule BD: Craditers Who Have Claims Secured by Prapariy page 1 of 7

Software Copyright (o) 40-2020 Gaal Care, LLC . war basicese com Best Case Bansngpicy

 
Case 1-21-4loo0/-jmm Docl Filed Os/24izl Entered Voic4icl Loicli4yg

   
 

a is ER deni te =o
Debtorname 993 4th Ave Lofts LLC oLERK
U.5. BANKRUPTCY COURT

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK EASTERN BIST RICT OF
NEW YORI

441 ZOD GRedieit Gi@is an

amended filing

RECEIVED/DB
Schedule E/F: Creditors Who Have Unsecured Claims 42148

Be as complete and accurate aa possible, Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims,
List the other party to any executory contracts or unexpired leases that could result In a claim. Also tat exacutory contracts on Schedule A/B: Assets - Real and
Personal Property (Offlctal Form 206A/B) and on Scheduio G: Exacutory Contracts and Unexpired Leasos (Offtclal Form 206G}. Number the entries in Parts 1 and
2 fn the boxes on tho loft. /f more space is needed for Part 1 or Part 2, fill out and attach the Addittonal Page of that Part Included In this form.

List All Creditors with PRIORITY Unsecured Claims

 

 

Case number (if known)

 

 

Official Form 206E/F

 

1, Do any creditors have priority unsecured claims? (See 11 U.S.C. § 607),
IB bo. Go to Part 2.
CD Yes. Goto line 2.
EEIERME List All Creditors with NONPRIORITY Unsecured Clalms
3. Listin alphabotical ordor afl of the creditors with nonpriority unsecured clalms. if the debtor has more than 6 creditors wilh nonpriority unsecurad claims, {ill

out and atlach the Addivonal Page of Part 2.
Amount of claim

[34] Nonpriority creditor's name and mailing address As of the potition filing date, tho clalm Is: Chock at thet ep. = «= $100,000.00
Boulder Builders C1 contingent
18 Spencer, Sulte 703 TD Unitquidated
Brooklyn, NY 11205 OQ pisputed

Dato(s) debt was Incurred _
Last 4 digite of account numbor __

Basis forthe clalm: _

Is the claim subject to offset? MEno O yes

 

[32] Nonpriority creditor's namo and malting address As of the potition fitng dato, the clalm la: Cheek alr thet epply, ____$700,000,00
Queen Equities C Contingent
4120 Lexington Avenue C1 unliquidated
Lakewood, NJ 08701 CD) Disputed
Date(s} debt was incurred Basis for the claim:

Last 4 digtts of account number
nares - ig the clalm subjactie offset? Mino O yes

 

GETESHM List Others to Be Notified About Unsecured Claims

4. List In alphabetical order any others who must bo notified for claims liated In Paria 1 and 2, Examplas of entities that may be ilsted are collection agencies,
assignees of claims listed above, and atlornays for unsecured creditors.

{fine others need to bo notified for the debts listed In Parts 1 and 2, do not fll) out or submit thls page. If additional pages aro needed, copy the noxt page.

Namo and malting address On which IIne in Part or Part 2 Is tho Last 4 digits of
rofatad creditor (If any) [lsted? account numbor, If
any

 

2 Total Amounts of the Priority and Nonpriority Unsecured Clalms

§. Add tho amounts of priority and nonpriority unsecured claims.

 

 

 

 

 

:) |) fotaTofclalm amounts” 0
Sa. Total clatms from Part 4 Sa. § 0.00
5b, Total ctalms from Part 2 6b. + § 800,000.00
5c, Total of Parts 4 and 2
Lings 5a + 5b = 8c, fc. $ 600,000.00
Official Form 206E/F Schedule G/F: Creditors Who Have Unsacured Clalins page { of i

Sofware Copyitgil (0) 1859-2620 Bost Gago, LEC - waw.buslrasa. cain ab4ag Boel Caso Bankruptcy

 
Case 1-21-4loo0/-jmm Docl Filed Os/24izl Entered Voic4icl Loicli4yg

CLERK
U.S. BANKRUPTCY COURT
United States Bankruptcy Court5! ERN DISTRICT OF
Eastern District of New York cee

Inte _ 893 4th Ave Lofts LLC 707) KeaseNe. F212: 50

 

Debtor(s) Chapter 11

 

RECEIVEL/DE

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.

 

 

Date: of fly | Lev Me “se
Michael Uhr/Sole Member
Signer/Title

Date:

 

 

Signature of Attorney

USBC-44 Rev. OEH98

Software Copyright (6) 1093-2020 Bost Caso, LEC - wenw.basteaso.com Bast Csss Bantwupicy

 
Case 1-21-4loo0/-jmm Docl Filed Os/24izl Entered Voic4icl Loicli4yg

CLERK
U.S. BARKRUPTCY COURT

5A IF SYCAMORE Z LLC as EASTERH DISTRICT OF
SAIF Maple 2, LLC HEM YO!

c/o Thompson & Knight LLP al HAY 2 12250
900 Third Avenue, 20th FL ARPS fos en

Boulder Builders
18 Spencer, Suite 703
Brooklyn, NY 11205

Queen Equities
1120 Lexington Avenue
Lakewood, NJ 08701

 
